Name: Commission Regulation (EC) No 1650/2004 of 21 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 22.9.2004 EN Official Journal of the European Union L 297/1 COMMISSION REGULATION (EC) No 1650/2004 of 21 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 21 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 67,6 999 67,6 0707 00 05 052 94,6 096 12,9 999 53,8 0709 90 70 052 89,5 999 89,5 0805 50 10 052 76,3 388 60,5 508 37,1 524 54,4 528 51,3 999 55,9 0806 10 10 052 83,2 220 121,0 400 170,3 624 148,4 999 130,7 0808 10 20, 0808 10 50, 0808 10 90 388 66,3 400 93,0 508 68,9 512 94,0 528 86,4 800 177,0 804 64,5 999 92,9 0808 20 50 052 92,8 388 86,0 999 89,4 0809 30 10, 0809 30 90 052 119,6 999 119,6 0809 40 05 066 53,9 094 29,3 624 117,4 999 66,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.